In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                 Filed: September 2, 2014

 * * * * * * * * * * * * * *                       UNPUBLISHED
 JERIME MCHERRON and REBECCA                 *
 MCHERRON, as parents and natural            *
 Guardians of J.M., a minor,                 *     No. 07-753V
                                             *
                Petitioners,                 *
                                             *     Special Master Dorsey
 v.                                          *
                                             *     Attorneys’ Fees and Costs;
 SECRETARY OF HEALTH                         *     Reasonable Amount Requested to which
 AND HUMAN SERVICES,                         *     Respondent Does not Object.
                                             *
                Respondent.                  *
                                             *
 * * * * * * * * * * * * *
Anne Carrion Toale, Maglio Christopher and Toale, Sarasota, FL, for petitioners.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                       ATTORNEYS’ FEES AND COSTS DECISION1

        On October 29, 2007, Jerime and Rebecca McHerron, as parents and natural guardians of
J.M., a minor, (“petitioners”) filed a petition pursuant to the National Childhood Vaccine Injury
Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006) (“Vaccine Act”). Petitioners alleged that, as a
result of receiving a Diphtheria-Tetanus-Acellular-Pertussis (“Dtap”) vaccination on November
1, 2004, J.M. suffered an acute encephalopathy and seizure disorder. On June 18, 2014, a
decision was entered denying compensation to petitioners.

        On August 29, 2014, the parties filed a Stipulation of Facts Concerning Attorneys’ Fees
and Costs. According to the stipulation, the parties stipulate to a total award to petitioners of
attorneys’ fees and costs in the amount of $61,915.98. In accordance with General Order #9,
petitioners’ counsel represents that petitioners advanced $615.98 in reimbursable costs in pursuit

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.

                                                1
of their claim.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS
the request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1) in the form of a check jointly payable to petitioners and to petitioners’ attorney, Anne
           C. Toale, in the amount of $61,300.00,and

       (2) in the form of a check payable to petitioners only in the amount of $615.98.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.2

        IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                2